DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 29, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "cross-section of the germanium nanowire is a polygonal cross-section" (claim 5); "a source contact over the first side of the germanium nanowire and a drain contact over the second side of the germanium nanowire" (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities: Undefined acronyms/symbols, such as "WiMAX", "IEEE", "Ev-DO", "IISPA+", IISDPA+", IISUPA+, EDGE, GSM, GPRS, CDMA, TDMA and DECT" (page 10, lines 8-10). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the specification.

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at one or more flat sides and one or more rounded sides between a first terminal end and a second terminal end, wherein the cross-section of the germanium nanowire is a polygonal cross-section" (emphasis added), as recited in claims 1 and 5 (note: Figs. 2-3 and paragraph [0027] disclose that germanium nanowire is cylindrical with a circular-section, … or any other multiple side shapes with flat or rounded sides. Specification does not disclose "the germanium nanowire has one flat side and a plurality (more than one) of rounded sided").
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the germanium nanowire has one or more flat sides and one or more rounded sides between a first terminal end and a second terminal end, wherein the cross-section of the germanium nanowire is a polygonal cross-section", as recited in claim 5, because the disclosure does not enable an artisan to form the cross-section of the germanium nanowire to be a polygonal cross-section when "the germanium nanowire having one or more flat sides and one or more rounded sides between a first terminal end and a second terminal end", as recited in claim 1. It is well known that a polygonal shape is a closed plane figure bounded by straight sides. For examination purposes, the examiner has interpreted this limitation to mean that "the germanium OR one or more rounded sides between a first terminal end and a second terminal end". Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a first side", as recited in claim 1, line 8, is unclear as to whether said limitation is the same as or different from "one or more flat sides" and/or "one or more rounded sides" as recited in claim 1, line 5.
The claimed limitation of "a second side", as recited in claim 1, line 10, is unclear as to whether said limitation is the same as or different from "one or more flat sides" and/or "one or more rounded sides" as recited in claim 1, line 5.
The claimed limitation of "the germanium nanowire has one or more flat sides and one or more rounded sides between a first terminal end and a second terminal end, wherein the cross-section of the germanium nanowire is a polygonal cross-section", as recited in claim 5, is unclear as to how the cross-section of the germanium nanowire can be a polygonal cross-section when the germanium nanowire has one or more rounded sides.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5 and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (IEEE Transactions on Electron Dev., 2013) in supported by Bescond et al. (IEDM Tech. Dig., 2005), Wang et al. (IEDM Tech. Dig., 2005) and Koong et al. (Jpn. J. Appl. Phys., 2010).
As for claim 1, Mori et al., Bescond et al., Wang et al. and Koong et al. show in Fig. 1 (Bescond, Wang, and Koong) and related text an apparatus, comprising: 
a germanium nanowire formed on a substrate along a predetermined confinement orientation (Mori: Sec. B; Bescond: Abstract), wherein the germanium nanowire has a carrier transport direction of x=<110> to cause a quantum confinement along a cross-section of the germanium nanowire in a y-z plane (Mori: Sec. I, Col. 2, lines 3-7 and 20-24; Table 1; Bescond: Table 1; Wang: Fig. 1, table 1; Koong: Table 1), wherein the germanium nanowire has one or more flat sides and one or more rounded sides between a first terminal end and a second terminal end (Wang: Fig. 1), the second terminal end opposite the first terminal end, and wherein the germanium nanowire consists of germanium; 
a first doped region of the germanium nanowire at a first side of the germanium nanowire to define a source; 
a second doped region of the germanium nanowire at a second side of the germanium nanowire to define a drain; and 


As for claim 2, Mori et al., Bescond et al., Wang et al. and Koong et al. show the germanium nanowire has a length at least three times greater than a diameter of the germanium nanowire (Koong: Sec. 1, Col. 2, lines 6-7 and last two lines, when NW size is 3 nm).

As for claim 4, Mori et al., Bescond et al., Wang et al. and Koong et al. show a source contact VS/(layer between VS and source) at the first side of the germanium nanowire to cover the circular cross-section and a drain contact VD/(layer between VD and drain) at the second terminal to cover the circular cross-section (Bescond: Fig. 1).

As for claim 5, Mori et al., Bescond et al., Wang et al. and Koong et al. show the cross-section of the germaium nanowire is a polygonal cross-section (Mori: title; Sec. I, Col. 2, line 23; Bescond and Koong: Fig. 1). 

As for claim 8, Mori et al., Bescond et al., Wang et al. and Koong et al. show the germanium nanowire is an n-type formed by doping the source and the drain using n-type dopants (Wang and Koong: Table 1).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 and 11, as best underswtood, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over .
Mori et al., Bescond et al., Wang et al. and Koong et al. show 
As for claim 9, a second germanium nanowire formed on the substrate along the predetermined confinement orientation (Mori: Sec. I, Col. 1, lines 9-12; Wang and Koong: Table 1); 
a first p-type doped region of the second germanium nanowire at a first side of the second nanowire to define a source; 
a second p-type doped region of the second germanium nanowire at a second side of the second nanowire to define a drain; and 
a second gate dielectric formed over the germanium nanowire between the source and the drain of the second germanium nanowire (Wang and Koong: Table 1).

As for claim 11, the first doped region and the second doped region of the germanium nanowire are a part of an n-type complementary metal oxide semiconductor transistor and the first p-type doped region and the second p-type doped region of the second germanium nanowire are a part of a p-type complementary metal oxide semiconductor transistor (Mori: Sec. I, Col. 1, lines 9-12; Wang and Koong: Table 1).
Alternative, Bryant et al. teach in Figs. 3C, 6A, 6B, 8, 9 and related text:
As for claim 9, a second germanium nanowire 38 formed on the substrate 12 along the predetermined confinement orientation; 
a first p-type doped region 34/18 of the second germanium nanowire at a first side of the second nanowire to define a source 50; 

a second gate dielectric formed over the germanium nanowire between the source and the drain of the second germanium nanowire ([0041];[0053]-[0055]; Fig. 8).

As for claim 11, the first doped region and the second doped region of the germanium nanowire are a part of an n-type complementary metal oxide semiconductor transistor and the first p-type doped region and the second p-type doped region of the second germanium nanowire are a part of a p-type complementary metal oxide semiconductor transistor ([0054]-[0055]; Fig. 8).
Mori et al., Bescond et al., Wang et al., Koong et al. and Bryant et al. are analogous art because they are directed to nanowire FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mori et al., Bescond et al., Wang et al. and Koong et al. with the specified feature(s) of Bryant et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to form a p-type complementary metal oxide semiconductor transistor including a second germanium nanowire formed on the substrate along the predetermined confinement orientation, as taught by Bryant et al., in Mori et al., Bescond et al., Wang et al. and Koong et al.'s device, in order to use an application which requires a complementary metal oxide semiconductor transistor, reduce size and cost of the device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (IEEE Transactions on Electron Dev., 2013), Bescond et al. (IEDM Tech. Dig., 2005), Wang et al. (IEDM Tech. Dig., 2005) and Koong et al. (Jpn. J. Appl. Phys., 2010) in view of Bryant et al. (2011/0095267).
As for claims 6 and 10, Mori et al., Bescond et al., Wang et al. and Koong et al. disclosed substantially the entire claimed invention, as applied to claims 5 and 9, respectively, above, including the predetermined confinement orientation is formed by a <110> cut (claim 9) (Mori: Sec. I. Col. 3, line 20; Sec II(B); Table I; Wang: Fig. 1).
Mori et al., Bescond et al., Wang et al. and Koong et al. do not disclose a source contact over the first side of the germanium nanowire and a drain contact over the second side of the germanium nanowire (claim 6); and the substrate is a silicon substrate having a (100) surface.
Bryant et al. teach in Figs. 3C, 6A, 6B, 8, 9 and related text: 
As for claim 6, a source contact 94/68/50 over the first side of the germanium nanowire 38 and a drain contact 72/64/52 over the second side of the germanium nanowire.

As for claim 10, the substrate 12 is a silicon substrate having a (100) surface ([0033] lines 12-14; [0065], lines 6-11).
Mori et al., Bescond et al., Wang et al., Koong et al. and Bryant et al. are analogous art because they are directed to nanowire FETs and one of ordinary skill in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a source contact over the first end of the germanium nanowire and a drain contact over the second end of the germanium nanowire; and the substrate being a silicon substrate having a (100) surface, as taught by Bryant et al., in Mori et al., Bescond et al., Wang et al. and Koong et al.'s device, in order to ease integration of electronic applications, reduce manufacturing costs and improve mobility of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed on October 26, 2021 have been fully considered but they are not persuasive.
Applicant argues that "Mori fails to disclose each and every feature of Applicant's claims" because "Mori does not disclose an apparatus including a germanium nanowire having one or more flat sides and one or more rounded sides between a first terminal end and a second terminal end, the second terminal end opposite the first terminal end, as is required by Applicant's claims".
The examiner disagrees because Mori (Sec. I, Col. 2, line 23) in supported by Wang and/or Koong (Fig. 1) discloses that germanium nanowire is cylindrical with a circular-section. 
It is well known in the art that a cylinder that hold two flat sides in the shape of circles joined by a rounded/curved side.
Therefore, Mori disclose the feature of "a germanium nanowire having one or more flat sides and one or more rounded sides between a first terminal end and a second terminal end, the second terminal end opposite the first terminal end", as is required by Applicant's claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/